3Jn tbe 'Cnlniteb
                                             N
                                           ourt o       eberal ~laitns
                                   No. 11-176 C

                                (Filed June 23, 2016)                FILED
                                 UNPUBLISHED                      JUN 2 3 2016

*********************
                                                                F~D~R~~UCRTLAtMs
                                                                             OF

PERRY L. BROCK D/B/A                   *
MACHINE TECHNOLOGIES,                  *
                                       *
                  Plaintiff,           *     Motion for Reconsideration,
                                       *     RCFC 59; Motion for Relief from
            v.                         *     a Judgment or Order, RCFC 60.
                                       *
THE UNITED STATES,                     *
                                       *
                  Defendant.           *
*********************

       Perry L. Brock dlb/a Machine Technologies, Lynchburg, TN, prose
plaintiff.

      Jimmy S. McBirney, United States Department of Justice, with whom were
Benjamin C. Mizer, Principal Deputy Assistant Attorney General, Robert E.
Kirschman, Jr., Director, and Allison Kidd-Miller, Assistant Director, Washington,
DC, for defendant.


                                     OPINION


Bush, Senior Judge.

      Now pending before the court is plaintiff Perry L. Brock's January 28, 2016
Motion for Reconsideration/Motion for Relief from Judgment of the court's June
7, 2012 decision granting the government's motion for partial dismissal and for
summary judgment. See Brock v. United States, No. 11-176, 2012 WL 2057036
(Fed. Cl. June 7, 2012) (Brock III). The filing of an opposition brief from the
government was required by the court; a reply brief submitted by plaintiff was
filed by leave of the court. For the reasons stated below, the court denies Mr.
Brock's motion. The court notes that a previous motion for reconsideration of the
court's dismissal of this suit was rejected on August 3, 2012. See Brock v. United
States, No. 11-176, slip op. (Fed. Cl. Aug. 3, 2012) (Brock IV).

                                 BACKGROUND

       This is the latest round in Mr. Brock's persistent legal challenges to the
government's administration of his contract with the Defense Contract
Management Agency (DCMA). Plaintiff supplied "flight control rigging sets" to
the United States Army. Brock III, 2012 WL 2057036, at* 1. His first suit before
this court related to plaintiff's government contract was dismissed for lack of
jurisdiction, in part, because Mr. Brock had not satisfied the jurisdictional
requirement of first submitting a claim to the agency's contracting officer. See
Brock v. United States, No. 09-384, slip op. at 16 (Fed. Cl. Apr. 6, 2010) (Brock I).
Mr. Brock timely filed a motion for reconsideration of that dismissal, which was
denied. See Brockv. United States, No. 09-384, 2010 WL 3199837 (Fed. Cl. July
20, 2010) (Brock II).

       Mr. Brock's contract was terminated for default on March 17, 2011. Brock
III, 2012 WL 2057036, at *5. His second suit in this court was dismissed, in part,
because the government established "clear justification" for the default
termination. Id. at* 15. Mr. Brock's timely motion for reconsideration of the
dismissal of his second suit was denied in Brock IV.

       About one month later, on September 17, 2012, Mr. Brock filed a related
suit in the United States District Court for the Eastern District of Tennessee. That
suit was dismissed for failure to serve eleven federal officer defendants. See
Brockv. Eleven Officers of US. Dep'tofDefense, No. 1:12-cv-308-CLC-WBC
(Nov. 25, 2013) (Brock V). About eight months later, Mr. Brock filed another
related suit in the United States District Court for the Eastern District of
Tennessee. That suit was dismissed, with prejudice, for failure to state a claim
upon which relief may be granted. See Brockv. Obama, No. 4:14-cv-50-HSM-
SKL (Nov. 23, 2015) (Brock VI) (order dismissing case). Mr. Brock's attempts to


                                          2
obtain reconsideration or relief from judgment were denied by the district court.
Brockv. Obama, No. 4:14-cv-50-HSM-SKL (Jan. 15, 2016) (Brock VII) (order
denying reconsideration).

       Approximately two weeks after the district court judge, in Brock VII, denied
Mr. Brock's motion for reconsideration or relief from judgment, plaintiff filed the
motion that is now before this court. It appears that Mr. Brock may have found
inspiration in Brock VI, the dismissal of his second suit filed in the district court,
for the filing of his current Motion for Reconsideration/Motion for Relief from
Judgment. The current motion attempts to void the dismissal, three and a half
years ago, of his second suit in this court. In Brock VI, the district court judge's
dismissal order contained the following comments:

             [I]t is not clear to the Court that Plaintiffs grievance is
             actually against President Obama or Attorney General
             Holder; rather, it appears to the Court that Plaintiff
             primarily intends to use this lawsuit as a means by which
             to challenge various adverse rulings issued by other
             federal courts and judges. If Plaintiff wishes to
             challenge those rulings, he may request permission from
             those courts and/or judges to either reopen his cases or to
             file belated appeals. Plaintiff may also request recusal of
             the judge or judges that he believes has committed fraud.
             However, in no event does this Court have the authority
             to overrule or otherwise review the decisions of other
             district court judges or the Court of Federal Claims or to
             grant the relief that Plaintiff has requested.

Brock VI, at 11. Indeed, Mr. Brock's pending motion attempts to re-open this
case, to belatedly "appeal" the court's judgment entered June 7, 2012, and to
disqualify (i.e., obtain recusal) of the undersigned judge. These attempts are
misguided.

      Turning to the June 7, 2012 decision of this court that is the focus of
plaintiffs motion, the court reproduces here the summary it provided Mr. Brock in
2012:


                                          3
                    In this case, Mr. Brock sought both monetary
             damages and injunctive relief pursuant to a number of
             constitutional provisions, statutes, and regulations. He
             also raised several contract claims under the Contract
             Disputes Act of 1978, 41 U.S.C.A. §§ 7101-7109 (West
             Supp. 2011) (CDA). The court ultimately granted the
             government's motion for partial dismissal and for
             summary judgment. First, the court held that it did not
             possess subject matter jurisdiction over most of the
             constitutional, statutory and regulatory claims raised in
             the complaint, as well as certain of Mr. Brock's contract
             claims, and therefore dismissed those claims under Rule
             12(b)( 1) of the Rules of the United States Court of
             Federal Claims (RCFC). Next, the court dismissed Mr.
             Brock's takings claim under RCFC 12(b)(6) for failure to
             state a claim upon which relief could be granted.
             Finally, the court granted summary judgment to the
             government with respect to the remaining contract claims
             set forth in the complaint.

Brock IV, at 2. The court also provided Mr. Brock with the standard for
reconsideration of a final judgment of this court, which was not met in 2012 and
which has not been met now, four years later. Id. at 2-3. The court noted, in
addition, that plaintiff could file an appeal of the court's judgment, id. at 4-5, but
plaintiff declined to do so.

       In his pending motion, Mr. Brock states that he did not trust the "mention"
by the undersigned in Brock IV of his appeal rights, and that he could not afford an
appeal which he mistakenly characterizes as a "collateral attack" on this court's
judgment. Pl.' s Mot. at 9-10. Because plaintiff did not file a direct appeal of this
court's judgment, the relief available from this court is limited to that provided
under RCFC 59 or 60, both of which are invoked in the caption of plaintiffs
motion. Plaintiff titled his motion

                    Plaintiffs Rule 60( d)( 1) and 60(b )( 4),
                    60(b)(6) Motion for Fraud and/or Fraud on
                    the Court and/or Void Judgment

                                           4
                       Plaintiffs Rule 59 Motion for a New Trial
                       Notice of a Manifest Injustice

Id. at 1 (formatted for improved clarity).

      Plaintiffs Rule 59/Rule 60 motion is not organized in a manner which
assigns its numerous allegations specifically to Rule 59, Rule 60(b )(4), Rule
60(b)(6), Rule 60(b)(3) or Rule 60(d)(3). 1 It falls upon the court, therefore, to
bring some coherence to Mr. Brock's rambling critique of the dismissal of his
case. The court has attempted to discern the broad themes of plaintiffs motion,
and has analyzed these themes under the standards described below.

                                         DISCUSSION

I.     Standard of Review for RCFC 59

       Pursuant to the rules of this court, a plaintiff may be granted reconsideration
of the court's disposition of a case "for any reason for which a new trial has
heretofore been granted in an action at law in federal court [or] for any reason for
which a rehearing has heretofore been granted in a suit in equity in federal court."
RCFC 59(a)(l)(A)-(B). "The decision whether to grant reconsideration lies
largely within the discretion of the [trial] court." Yuba Natural Res., Inc. v. United
States, 904 F.2d 1577, 1583 (Fed. Cir. 1990) (citations omitted). "For a movant to
prevail, he must point to a manifest error of law or mistake of fact." Pikeville Coal
Co. v. United States, 37 Fed. Cl. 304, 313 (1997) (citation omitted). The court
must be persuaded: "'(1) that an intervening change in the controlling law has
occurred; (2) that previously unavailable evidence is now available; or (3) that the
motion is necessary to prevent manifest injustice."' Griswold v. United States, 61
Fed. Cl. 458, 461 (2004) (quoting First Fed. Lincoln Bank v. United States, 60
Fed. Cl. 501, 502 (2004)). A plaintiff in this court has twenty-eight days within
which to file a motion for reconsideration. RCFC 59(b )( 1).

       It is important to note that a motion for reconsideration of a final judgment


       1
        I Although plaintiff cites Rule 60( d)( 1), his frequent references to fraud and to fraud on
the court point to RCFC 60(b)(3) or RCFC 60(d)(3), not RCFC 60(d)(l).

                                                  5
functions not as another round of briefing in an open case, but as a request for
extraordinary relief in a matter that is now closed. See Caldwell v. United States,
391F.3d1226, 1235 (Fed. Cir. 2004) ("Motions for reconsideration must be
supported 'by a showing of extraordinary circumstances which justify relief."'
(quoting Fru-Con Constr. Corp. v. United States, 44 Fed. Cl. 298, 300 (1999),
aff'd, 250 F.3d 762 (Fed. Cir. 2000) (table))). "The purpose served is not to afford
a party dissatisfied with the result an opportunity to reargue its case." A.A.B. Joint
Venture v. United States, 77 Fed. Cl. 702, 704 (2007) (citations omitted). Thus,
RCFC 59 does not provide an occasion for a party "to raise arguments that it could
have raised previously, but did not." Browning Ferris Indus., Inc. & Subsidiaries
v. United States, No. 05-738, 2007 WL 1412087, at *1 (Fed. Cl. May 10, 2007)
(Browning Ferris) (citations omitted). "Similarly, motions for reconsideration are
not intended to allow a party to reassert arguments that the Court already has
considered." Id. (citations omitted). Absent extraordinary circumstances, a
motion for reconsideration will not be granted. See Caldwell, 391 F.3d at 1235.

II.   Standard of Review for RCFC 60(b) Motions

       The two specific grounds for relief identified by plaintiff under RCFC 60(b)
were 60(b )( 4) and 60(b )( 6). Pl.' s Mot. at 1. RCFC 60(b )(4) permits relief from a
judgment of this court if "the judgment is void." RCFC 60(b)(6) permits relief
from a judgment for "any other reason that justifies relief." A grant of relief under
either provision of RCFC 60(b) is within the discretion of the trial court. Sioux
Tribe of Indians v. United States, 862 F.2d 275, 279 (Fed. Cir. 1988) (citing
United States v. Atkinson, 748 F.2d 659, 660 (Fed. Cir. 1984)). It is important to
note that a motion under Rule 60(b) is not a permissible substitute for an appeal to
the United States Court of Appeals for the Federal Circuit, this court's appellate
forum. See Patton v. Sec '.Y ofDep 't ofHealth & Human Servs., 25 F .3d 1021,
1028 (Fed. Cir. 1994) (acknowledging "the settled principle that [RCFC 60(b)] is
not to be used as a substitute for an appeal" (citing Ackermann v. United States,
340 U.S. 193, 198-99 (1950))).

      A.     RCFC 60(b)( 4)

      A judgment is not void under RCFC 60(b )(4) merely "because it may be
technically defective or erroneous in some respect." Kennedy v. Sec '.Y ofHealth &
Human Servs., 99 Fed. Cl. 535, 541 (2011) (citations omitted), aff'd, 485 F. App'x

                                          6
435 (Fed. Cir. 2012). '"Instead, Rule 60(b)(4) applies only in the rare instance
where a judgment is premised either on a certain type of jurisdictional error or on a
violation of due process that deprives a party of notice or the opportunity to be
heard."' Id. (quoting United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260,
2 71 (2010) ). Absent jurisdictional infirmity or a violation of due process, relief
under RCFC 60(b)(4) is unavailable. Id.

       B.    RCFC 60(b)(6)

        As for Rule 60(b)(6), the United States Supreme Court has explained that
under this rule, relief from judgment may be granted to further the interests of
justice, but only in extraordinary circumstances. Liljeberg v. Health Servs.
Acquisition Corp., 486 U.S. 847, 864 (1988) (citations omitted). As this court has
often held, "[r]elief from a final judgment pursuant to RCFC 60(b )( 6) requires a
showing of exceptional or extraordinary circumstances." Greenbrier v. United
States, 75 Fed. Cl. 637, 641 (2007) (citations omitted). To succeed under RCFC
60(b )( 6), a movant must therefore point to "rare, unusual, or extraordinary
circumstances" that justify relief from a judgment. Dean v. United States, 17 Cl.
Ct. 852, 854 (1989).

III.   Standard of Review for RCFC 60(b)(3) or RCFC 60( d)(3) Motions

       To obtain relief from a judgment under either RCFC 60(b)(3) ("fraud ... ,
misrepresentation, or misconduct by an opposing party") or RCFC 60( d)(3)
("fraud on the court"), the movant must first show by clear and convincing
evidence that fraud, misrepresentation or misconduct occurred. See, e.g., Madison
Servs., Inc. v. United States, 94 Fed. Cl. 501, 507 (2010) (Madison Services).
Mere "unsubstantiated innuendo and uncorroborated inferences" do not satisfy
this evidentiary standard. Id. The movant must also show that fraud or other
misconduct foreclosed a full and fair opportunity to obtain justice from the
tribunal. Dobyns v. United States, No. 08-700, 2016 WL 3211222, at *5 (Fed. Cl.
Mar. 2, 2016). Fraud on the court under RCFC 60(d)(3) requires, in addition,
proof of egregious behavior which had a direct effect on the integrity of the
court's function. Id. A motion for relief under RCFC 60(b)(3) must be brought
within one year of the entry of judgment. See RCFC 60( c)(1 ).

IV.    Analysis of Plaintiff's Motion for Reconsideration

                                         7
       A.      The Motion for Reconsideration Is Untimely

        In Mr. Brock's motion, he urges reconsideration of the court's opinion
issued June 7, 2012. Judgment was entered that same day. Because judgment was
entered in this case on June 7, 2012, under RCFC 59(b)(1) Mr. Brock was required
to file any motion for reconsideration no later than July 5, 2012. Plaintiff filed his
pending Rule 59 motion three and a half years after that deadline, on January 28,
2016. RCFC 6(b) states that the court "must not extend the time to act under
RCFC ... 59(b )." RCFC 6(b )(2). Accordingly, the motion for reconsideration
now before the court is untimely and cannot be considered. Id.

       B.      The Motion for Reconsideration Is Without Merit

       Even if Mr. Brock's Rule 59 motion had been filed within the required time
frame, the court would have denied that motion because it lacks merit. As noted
above, plaintiff must demonstrate that: (a) an intervening change in the
controlling law has occurred since the original decision; (b) evidence not
previously available has become available; or ( c) the motion is necessary to
prevent manifest injustice. See Griswold, 61 Fed. Cl. at 461. Moreover, it is well
settled that a motion for reconsideration may not be used simply as "an
opportunity for a party to take a second bite at the apple by rearguing positions
that have been rejected." Shell Petroleum, Inc. v. United States, 47 Fed. Cl. 812,
819 (2000) (citing Stelco Holding v. United States, 45 Fed. Cl. 541, 542 (2000)).

       Mr. Brock does not claim that there has been an intervening change in the
law, nor does he contend that there is any new evidence that was not available at
the time of the court's prior decision. Mr. Brock must therefore demonstrate that
denial of his motion for reconsideration would result in manifest injustice. The
court is not persuaded that he has done so here.

      Mr. Brock's motion contains three main themes which might address the
issue of manifest injustice. 2 First, he asserts that evidence filed in his initial case
was "ignored" by the undersigned judge when dismissing his second case before


       2
         I The court reserves its analysis of plaintiffs allegations of ethical violations for sections
of this opinion which address the topics of fraud and judicial disqualification.

                                                  8
this court:

                The subject matter is supported by prima facie evidence
                filed with the original complaint (USCFC case 09-3 84C).
                It was incorporated into the instant suit by common
                subject matter to the amended complaint. Judge Bush
                ignored that evidence in violation of summary judgment
                law and precedent.

Pl. 's Mot. at 2 (reformatted for improved clarity). This allegation of "ignored
evidence" does not excuse plaintiffs failure to supply evidence to support his
claims in this case.

       The court notes at the outset that plaintiff was permitted to amend the
complaint filed in this case twice, on April 7, 2011 and August 11, 2011. He
therefore had three opportunities - on March 21, 2011 when he first filed this
action, and on April 7, 2011 and on August 11, 2011, when he amended his
complaint - to provide the court with any evidence to support his claims. The
court did not ignore evidence provided by plaintiff in this litigation - plaintiff
failed to provide the evidence. Mr. Brock now implies that crucial evidence was
contained in the closed file of a dismissed case. Plaintiff, however, made no
attempt to proffer evidence from the closed case when he opposed the
government's motion to dismiss/motion for summary judgment. Because plaintiff
could have made such a proffer of allegedly important evidence, but did not,
reconsideration is not available under an "ignored evidence" theory. 3 See
Browning Ferris, 2007 WL 1412087, at* 1 (noting that RCFC 59 does not provide
an occasion for a party "to raise arguments that it could have raised previously, but
did not").

       The next theme that emerges from plaintiffs motion is that the undersigned
judge should have accorded all of plaintiffs pleadings and briefs the status of
affidavits: "Rule 11 and common sense define all prose litigant filings in federal
courts to be affidavits regardless of form." Pl. 's Mot. at 4. Plaintiff cites no



       3
        /   The same argument for reconsideration was rejected in Brock IV.

                                                9
authority for this proposition. 4 Again, this argument could have been made at the
time plaintiff was resisting summary judgment and the dismissal of his suit.
Therefore, Mr. Brock's suggestion that the court should have considered his
filings to carry the weight of affidavits provides no justification for
reconsideration of the court's June 7, 2012judgment. 5

        Third, plaintiff recounts the difficulties he has encountered both in the
prosecution of this case and as a result of his terminated government contract.
Pl. 's Mot. at 6-8. Difficult economic circumstances are not enough, however, to
obtain reconsideration of the outcome of a lawsuit filed in this court. "For a
movant to prevail, he must point to a manifest error of law or mistake of fact."
Pikeville Coal, 37 Fed. Cl. at 313. Nothing in plaintiffs motion persuades this
court that its June 7, 2012 opinion was incorrect as a matter of fact or law.
Because plaintiff has not shown that the judgment entered in this case constituted
a manifest injustice, his motion for reconsideration, even if it had been timely
filed, i.e., before July 5, 2012, would have been denied.

V.     Analysis of Plaintiff's Motion for Relief from Judgment

       A.          RCFC 60(b )(4)

       Mr. Brock's Rule 60(b) motion appears to allege that the undersigned judge
committed legal error when dismissing his case. See Pl.'s Mot. at 2 ("Judge Bush
ignored that evidence [filed with the complaint in Case No. 09-384] in violation of
summary judgment law and precedent."), 9 (stating that the "USCFC judge
willfully defie[ d] standing law and their own pertinent precedents"). Plaintiffs
motion, it seems, posits that the judgment entered June 7, 2012 is void under
RCFC 60(b )( 4) because it was incorrect. As noted above, however, judicial error
is not sufficient to render a judgment void or to obtain relief under



       4
           /   The court has found no indication that this is a correct statement of the law.
       5
        I As this court held in Brock III and Brock IV, plaintiffs assertions in his second
amended complaint and brief opposing summary judgment were insufficient to resist summary
judgment in favor of the government. The court correctly determined that plaintiff had failed to
create any genuine issue of material fact in support of his contract claims.

                                                     10
RCFC 60(b)(4). 6 Kennedy, 99 Fed. Cl. at 541.

       Mr. Brock does not contend that this court lacked jurisdiction to enter
judgment for the government in this case. The only possible avenue for relief
under RCFC 60(b )( 4), therefore, is that plaintiff was deprived of due process in
this case. Mr. Brock makes that allegation, Pl. 's Mot. at 5, but the court cannot
agree.

       Both Brock Ill and Brock IV demonstrate that the court made every effort to
examine plaintiffs legal arguments and factual allegations and to provide him
every opportunity to defend against the government's dispositive motion.
Plaintiffs due process argument rests on an assumption that the court was required
to find and rely upon evidence that was never filed in this case. See Pl.' s Mot. at 5
("[I]ntentionally ignored prima facie evidence and the judge's knowledge of
denied FOIA requests ... proves that there was no due process .... "). The court
is unaware of any due process requirement that obligates a judge to search through
closed case files in order to decide a dispositive motion filed in a subsequent,
related case. Because the court finds no jurisdictional infirmity or due process
violation in the judgment entered June 7, 2012, no relief under RCFC 60(b )( 4) is
available to plaintiff.

      B.       RCFC 60(b)(6)

       The court has sifted through Mr. Brock's contentions in his motion
searching for extraordinary or rare circumstances that would justify relief from
judgment. Plaintiff complains that he has been shuttled from federal court to
federal court without obtaining satisfaction. Pl.' s Mot. at 5-7. Plaintiff also notes
that he has been diligent in prosecuting his claims, despite the disadvantage of
proceedingpro se. Id. at 6-7. In his reply brief, Mr. Brock further alleges, without
any substantiation, that the government has lost or hidden evidence and has failed
to investigate the factual circumstances of his claims. Plaintiff provides no
evidence that rare or unusual circumstances impaired Mr. Brock's ability to obtain
justice from this court.



      6
       /   The court sees no judicial error in the judgment entered June 7, 2012, in any case.

                                                11
       The court concludes that plaintiff's claims were not rejected because of rare
or extraordinary circumstances. As this court held in Brock Ill and Brock IV, the
government was entitled to summary judgment because it had established a clear
justification for the termination of Mr. Brock's contract for default, and all of Mr.
Brock's other claims were necessarily dismissed for lack of jurisdiction or failure
to state a claim upon which relief could be granted. On this record, no relief is
available under RCFC 60(b )( 6) for plaintiff.

      C.     RCFC 60(b )(3) and RCFC 60(d)(3)

       Plaintiff's motion and reply brief rely upon numerous unsubstantiated
allegations of fraud, and other ethical violations, perpetrated by government
attorneys or agency officials. These allegations include: the filing of fraudulent
affidavits; fraudulent promises of success if plaintiff filed suit in a different court;
unethical "[j]urisdictional ping pong"; agency deceit and corruption; "fraudulent
contentions" in government briefs; misrepresentation of fact; lies; and,
wrongdoing. Pl.'s Mot. at 2-3, 5-7, 9; Pl.'s Reply at 1-4. However, as the court
noted above, unsubstantiated accusations of fraud or other misconduct committed
by counsel and agency officials are not enough to obtain relief from judgment
under RCFC 60(b )(3 ). Mr. Brock has not shown any fraud or misconduct by the
government which entitles him to relief from judgment. The court notes, too, that
relief from judgment pursuant to RCFC 60(b)(3) is unavailable to plaintiff because
his pending motion was not filed within one year of June 7, 2012. See RCFC
60(c)(l).

       As for RCFC 60( d)(3), Mr. Brock levels a series of attacks against the
integrity of this court. In his motion, plaintiff suggests that the undersigned judge
ignored evidence because that evidence conflicted with "a predetermined
[Department of Justice]-initiated outcome of partial summary judgment against the
plaintiff." Pl.'s Mot. at 2. Plaintiff also accuses the undersigned of participating
in unethical jurisdictional "ping pong" with the district court judges. Id. at 7.
Further, according to Mr. Brock, the undersigned did not act impartially in this
case and willfully caused him harm. Id. at 10.

        These attacks on the integrity of this court are unsubstantiated and are
patently false. The undersigned judge's rulings in this case were impartial and not
at all "predetermined." The limits on this court's jurisdiction and the district

                                          12
court's jurisdiction are imposed by Congress, not by the whim or bad faith of
individual judges. Because there has been no fraud or other unethical behavior by
this court, relief from judgment is not available to Mr. Brock under RCFC
60(d)(3).

VI.    Disqualification of the Undersigned Judge

      Finally, the court turns to Mr. Brock's request that the undersigned judge
recuse herself from this case. Plaintiff relies on 28 U.S.C. § 455 (2012), the
appropriate statute for the disqualification of judges of this court. 7 Pl.' s Mot. at
10. In essence, Mr. Brock appears to allege that the undersigned judge is biased
and prejudiced against him, or at the very least, lacks impartiality. Id.; see Pl.'s
Reply at 1 (characterizing the government's response brief as an "attempt to
pander favor from a federal judge and an attempt to exploit the obvious legal
tension between the plaintiff and the same presiding judge that has chosen not to
recuse herself under the present circumstances").

       The controlling statute states, in pertinent part:

               (a) Any justice, judge, or magistrate judge of the United
               States shall disqualify himself in any proceeding in
               which his impartiality might reasonably be questioned.

               (b) He shall also disqualify himself in the following
               circumstances:

                     ( 1) Where he has a personal bias or prejudice
               concerning a party, or personal knowledge of disputed
               evidentiary facts concerning the proceeding;

28 U.S.C. § 455(a)-(b). According to the binding precedent of the United States


       7
           Plaintiffs reliance, in the alternative, on 28 U.S.C. § 144 (2012) is misplaced, because
           /
that statute applies to district court judges, not to judges of this court. See, e.g., Flowers v.
United States, No. 05-1163, 2008 WL 1990854, at *2 (Fed. Cl. Jan. 29, 2008) (citingAddams-
More v. United States, 79 Fed. Cl. 578, 579 n.l (2007)), aff'd, 321 F. App'x 928 (Fed. Cir.
2008).

                                                13
Supreme Court, deep-seated favoritism or antagonism is required for a successful
bias or partiality motion under the federal judicial recusal statute:

            First, judicial rulings alone almost never constitute a
            valid basis for a bias or partiality motion. . . . Second,
            opinions formed by the judge on the basis of facts
            introduced or events occurring in the course of the
            current proceedings, or of prior proceedings, do not
            constitute a basis for a bias or partiality motion unless
            they display a deep-seated favoritism or antagonism that
            would make fair judgment impossible. Thus, judicial
            remarks during the course of a trial that are critical or
            disapproving of, or even hostile to, counsel, the parties,
            or their cases, ordinarily do not support a bias or
            partiality challenge.

Liteky v. United States, 510 U.S. 540, 555-56 (1994) (emphasis added). The
Federal Circuit, in Charron v. United States, 200 F.3d 785 (Fed. Cir. 1999), also
adopted this statement of the law on judicial disqualification provided in Rosen v.
Sugarman, 357 F.2d 794, 798 (2d Cir. 1966):

             A judge is not to be faulted as biased or prejudiced
             because he has considered that the effective discharge of
             his responsibility over proceedings before him ... has
             demanded the consistent rejection of an attorney's
             contentions or strong measures to prevent what he
             regards as inexcusable waste of time.

Charron, 200 F.3d at 789 (alteration in original).

        Thus, the fact that a judge has been obliged to repeatedly rule against a
party, or that a judge has required a clarification of a party's claims so that
litigation may proceed efficiently, is not an indication that the judge is biased,
prejudiced or partial. Here, this court's rulings and case management orders have
been fair and impartial. Nothing in the record of this case, or in the record of
plaintiff's previous case before this court, demonstrates bias or an appearance of
bias on the part of the undersigned. For this reason, disqualification pursuant to

                                         14
28 U.S.C. § 455 is not appropriate.

                                  CONCLUSION

      For the foregoing reasons, the court holds that plaintiff's motion, filed three
and a half years after judgment was entered in this case, provides no basis for
reconsideration or relief from judgment. Accordingly, it is hereby ORDERED
that

      ( 1)   Plaintiff's Motion for Reconsideration/Motion for Relief from
             Judgment, filed January 28, 2016, is DENIED; and

      (2)    The Clerk's Office is directed to RETURN all further submissions
             from plaintiff, other than a Notice of Appeal, to plaintiff UNFILED.




                                          15